Case 1:19-cv-09365-AKH Document 1-33 Filed 10/09/19 Page 1of5

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: —2008-0017/E

Surrogate Nora S. Anderson

 

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,

 

 

 

T New York County Surrogate's Court
it] MISCELLANEQUS DEPT.

Petitioner .

MAY 07 2018
“against * FILED
* Clerk
Orly Genger, et al.,
Respondents.

—sx eee ee eer rere ere re ee ee eee ee

 

NOTICE OF MOTION TO DISMISS AMENDED PETITION

PLEASE TAKE NOTICE, that upon the Affirmation of Michael Paul Bowen, dated May
7, 2018, and all exhibits attached thereto, the accompanying Memorandum of Law, dated May 7,
2018, and all pnor pleadings and proceedings heretofore had herein, petitioner Orly Genger will
move this Court, at 31 Chambers Street, New York, New York 10007, Room 509, on June 1,
2018 at 10:00 a.m., or as soon thereafter as counsel can be heard, for an Order pursuant to SCPA
Section 102 and CPLR Sections 3211(a)(4), (5), (7) and (8) dismissing Dalia Genger’s Amended
Petition.

PLEASE TAKE FURTHER NOTICE that, pursuant to CPLR 2214(b), answering

affidavits shall be served at least seven days before the return date of this motion.
Case 1:19-cv-09365-AKH Document 1-33 Filed 10/09/19 Page 2 of 5

Dated: New York, New York
May 7, 2018

KASOWITZ BENSON TORRES LLP

By: Ao

Michael Paul Bowen
Andrew R. Kurland

1633 Broadway

New York, New York 10019
(212) 506-1700

Attorneys for Respondent Orly Genger
To:

Judith Bachman, Esq.

254 S. Main Street

Suite 306

New City, NY 10956

Counsel to Petitioner Dalia Genger
Case 1:19-cv-09365-AKH Document 1-33 Filed 10/09/19 Page 3of5

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: — 2008-0017/E

Surrogate Nora S. Anderson

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
-against-
Orly Genger, et al.,

Respondents.

 

AFFIDAVIT OF SERVICE
STATE OF NEW YORK _ )

) ss.:
COUNTY OF NEW YORK.  )

JONATHAN GONZALES, being duly sworn, deposes and says:

I am over 18 years of age, and am not a party to this action, and work at the law firm
Kasowitz Benson Torres LLP, counsel for respondent Orly Genger. On May 7, 2018, I served
by email and First Class Mail a true and correct copy of Respondent Orly Genger’s Notice of
Motion to Dismiss the Amended Petition of Dalia Genger, along with the Memorandum of Law
dated May 7, 2018 and the Affirmation of Michael Paul Bowen, dated May 7, 2018, with
exhibits, on counsel for Petitioner Dalia Genger at the following address:

Judith Bachman, Esq.

judith@thebachmanlawfirm.com

254 S. Main Street

Suite 306
New City, NY 10956
Case 1:19-cv-09365-AKH Document 1-33 Filed 10/09/19 Page 4of5

Dated: New York, New York
May 7, 2018

Sworn to me on this Dd day of | ney , 2018

(nofary publ ~

SAUD! GONZALEZ-CRAWFORD
Notary Public, State of New York

. {in Kings Coun
Expires September 13, 20<).0

 

 

Joriathan Gonzales
"Check Applicable Box

Case 1:19-cv-09365-AKH Document 1-33 Filed 10/09/19 Page 5 of 5

ALLSTATE LEGAL®
07181-BF « 07182-BL * 07183-GY * 07184-WH
800.222.0510 www.aslegal.com

Index No. OO17/E Year 20 08

SURROGATE’S COURT OF THE STATE OF NEW
YORK COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as Trustee of the Orly Genger 1993 Trust, Created by Trust
Agreement Dated December 13, 1993 between ARIE GENGER, as Grantor, and LAWRENCE M. SMALL and
SASH A. SPENCER, as Trustees, to Turnover Property to the Orly Genger 1993 Trust.

Dalia Genger, Trustee of the Orly Genger 1993 Trust,

Petitioner,
-against-

Orly Genger, et al.,
Respondents.

 

NOTICE OF MOTION TO DISMISS, AFFIRMATION OF MICHAEL P. BOWEN
AND EXHIBITS, AFFIRMATION OF SERVICE

 

Attorney(s) for

Respondent Office Address & Tel. No.:

 

 

Pursuant to 22 NYCRR 130-1.1-a, the undersigned, an attorney admitted to practice in the courts of New York State,
certifies that, upon information and belief and reasonable inquiry, (1) the contentions contained in the annexed
document are not frivolous and that (2) if the annexed document is an initiating pleading, (i) the matter was not
obtained through illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are

 

 

 

not participating in the matter or sharing in any fee earned therefrom (ii) if the matter involves potential
claims for personal injury or wrongful death, the matter was ngt obtained in violation of 22 NYCRR.1200.41-a.
Dated: MEY T2018 Signature 7

Print Signer’s Name Michael P. Bowen
Service of a copy of the within is hereby admitted.
Dated:

 

Attorney(s) for Petitioner

PLEASE TAKE NOTICE
[| that the within is a (certified) true copy of a
NOTICEOF entered in the office of the clerk of the within-named Court on 20
ENTRY
that an Order of which the within is a true copy will be presented for settlement to the
noviceor Hon. , one of the judges of the within-named Court,
SETTLEMENT at
on 20 , at M.
Dated:
Attorney(s) for

Office Address & Tel. No.:
To:

Aittorney(s) for
